—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about May 5, 1995, which, upon a fact-finding determination that respondent had willfully violated an order of protection with attendant aggravating circumstances, ordered respondent committed for six months and issued petitioner and her three children a three-year order of protection against respondent, unanimously affirmed, without costs.
Respondent’s argument that the finding of a violation of the order of protection is unsupported by competent proof in the record is without merit. The credited testimony of petitioner, petitioner’s 14 year-old daughter and petitioner’s neighbor sufficiently established the allegations in the petition (see, Family Ct Act §§ 821, 832, 846-a; Matter of Tina T. v Steven U., 243 AD2d 863, 864, lv denied 91 NY2d 805). The record also supports the court’s finding of aggravating circumstances warranting imposition of a three-year order of protection (see, Family Ct Act §§ 827, 842). Concur — Ellerin, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.